             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR18-0262JLR

11                               Plaintiff,               ORDER DENYING MOTION
                   v.                                     FOR COMPASSIONATE
12                                                        RELEASE
            JAMES ROBERT SIMS,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant James Robert Sims’s motion for compassionate

17   release pursuant to 18 U.S.C. § 3582(c)(1). (Mot. (Dkt. # 49).) Plaintiff United States of

18   America (“the Government”) opposes Mr. Sims’s motion. (Resp. (Dkt. # 54).) Mr. Sims

19   is presently incarcerated at Federal Correctional Institution – Terminal Island

20   (“FCI-Terminal Island”), and he has tested positive for the coronavirus disease of 2019

21   (“COVID-19”). (See Mot. at 2; Resp. at 1, 3.) The court has considered Mr. Sims’s

22   motion, the Government’s response, the parties’ submissions filed in support of and in


     ORDER - 1
                Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 2 of 13



 1   opposition to Mr. Sims’s motion, the relevant portions of the record, and the applicable

 2   law. Being fully advised, 1 the court DENIES Mr. Sims’s motion.

 3                                     II.    BACKGROUND

 4          The investigation and prosecution of Mr. Sims began when Federal Bureau of

 5   Investigation (“FBI”) agents identified Mr. Sims while investigating offenders who were

 6   trading in child pornography on an online messaging platform. (See PSR (Dkt. # 30)

 7   (sealed) ¶ 7.) In September 2018, Mr. Sims began communicating with another platform

 8   user who, unbeknownst to Mr. Sims, was an undercover federal agent. (Id. ¶ 8; Plea

 9   Agreement (Dkt. # 27) at 5-6.) During their communications, Mr. Sims sent the

10   undercover agent several images of children being sexually abused. (PSR ¶ 8; Plea

11   agreement at 6.)) Mr. Sims also claimed during the chats that he had been sexually

12   abusing (and filming the abuse of) a minor relative since the minor relative was a young

13   child. (PSR ¶ 8; Plea Agreement at 6.) Following his arrest, Mr. Sims maintained that

14   any abuse of his minor relative was a fantasy and that he had not actually engaged in this

15   conduct. (PSR ¶ 13; Plea Agreement at 7.) Mr. Sims passed a polygraph examination in

16   which he denied actually abusing his minor relative, and the minor relative did not

17   disclose any abuse when interviewed. (PSR ¶ 14; Plea Agreement at 7.)

18
            1
19             Mr. Sims requests a telephonic hearing if the court “has questions about Mr. Sims’s
     eligibility for relief under 18 U.S.C. § 3582(c)(1)(A) or the application of relevant [18 U.S.C.]
20   § 3553(a) factors.” (Mot. at 16.) Mr. Sims’s request does not comply with the court’s local
     rules. See Local Rules W.D. Wash. CrR 12(b)(12) (“A party desiring oral argument shall so
     indicate by typing ORAL ARGUMENT REQUESTED in the caption of the motion or
21
     responsive brief.”). In any event, however, the court does not have any such questions. See id.
     (“Unless otherwise ordered by the court, all motions will be decided by the court without oral
22   argument.”). Accordingly, the court denies Mr. Sims’s request for a telephonic hearing.


     ORDER - 2
             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 3 of 13



 1          After the FBI identified Mr. Sims, agents obtained and executed a search warrant

 2   at his home in October 2018. (PSR ¶ 12.) Because Mr. Sims was not at home at the time

 3   the agents executed the warrant, he learned of the investigation before meeting with the

 4   agents and was able to delete much of the child pornography that he had stored on his

 5   iPhone. (Id. ¶ 13; Plea agreement at 6-7.) Mr. Sims did agree to meet with agents,

 6   however, and was largely cooperative. (See PSR ¶ 13.)

 7          Mr. Sims was also identified in a separate undercover investigation in which he

 8   exchanged messages with a person he believed to be a fifteen-year-old female. (Id. ¶ 11;

 9   Plea Agreement at 6.) Mr. Sims was actually communicating with another undercover

10   officer posing as a minor. (PSR ¶ 11; Plea Agreement at 6.) Mr. Sims also sent child

11   pornography to this officer who he believed to be a teenage girl and discussed traveling

12   to her location to have sex with her. (PSR ¶ 11; Plea Agreement at 6.)

13          Mr. Sims was arrested and charged with the distribution of child pornography.

14   (See Indictment (Dkt. # 13).) He pleaded guilty to possession of child pornography

15   pursuant to the terms of a plea agreement, removing the possibility of a mandatory

16   five-year prison sentence that applies to distribution offenses. (See Plea Agreement.) As

17   a part of the agreement, Mr. Sims agreed to submit to and share the results of a

18   psychosexual examination and sexual history polygraph. (Id.)

19          On November 12, 2019, the court sentenced Mr. Sims to 34 months of

20   imprisonment and 10 years of supervised release. (Judgment (Dkt. # 39).) He began

21   serving his sentence at FCI - Terminal Island on January 3, 2020, and has completed less

22   than five months of that sentence. When Mr. Sims arrived at FCI – Terminal Island, he


     ORDER - 3
                  Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 4 of 13



 1   received a health screen. (Mot. Ex. 2 (Dkt. # 50) (sealed) at 17.) He reported a history of

 2   asthma with an age onset of 31-40 years. (Id.) Mr. Sims is now 47 years old. (See PSR

 3   at 2.)

 4            The Bureau of Prisons (“BOP”) reports a significant outbreak of COVID-19 at

 5   FCI – Terminal Island, which at the court’s last review included 42 positive inmates,

 6   seven positive staff members, nine inmate deaths, 646 recovered inmates, and 10

 7   recovered staff members. See https://www.bop.gov/coronavirus/ (last visited on May 28,

 8   2020). 2 On April 23, 2020, in coordination with the Los Angeles Department of Public

 9   Health, FCI – Terminal Island began testing all inmates for COVID-19 in an effort to

10   stop further spread of the virus. (Resp. at 11, Ex. A.)

11            On May 7, 2020, Mr. Sims tested positive for the virus that causes COVID-19.

12   (Mot. Ex. 2 at 54; see also 5/14/20 S. Sims Decl. (Dkt. # 49-4) ¶ 3.) However, although

13   Mr. Sims has reported experiencing shortness of breath and phlegm at the back of his

14   throat (see 5/22/20 S. Sims Decl. (Dkt. # 57-1) ¶¶ 6-7 (indicating that Mr. Sims has

15   reported these symptoms to the declarant, his wife)), his medical records do not indicate

16   that he is suffering from any of the symptoms of COVID-19 at this time (see Mot. Ex. 2

17   at 10-11, 39-40, 47, 58). Mr. Sims is currently in quarantine and being monitored by

18
              2
              See U.S., ex rel. Modglin v. DJO Glob. Inc., 114 F. Supp. 3d 993, 1008 (C.D. Cal.
19   2015), aff’d sub nom. United States v. DJO Glob., Inc., 678 F. App’x 594 (9th Cir. 2017)
     (“Under Rule 201, the court can take judicial notice of “[p]ublic records and government
20   documents available from reliable sources on the Internet,” such as websites run by
     governmental agencies.”); Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 999 (9th Cir. 2010)
     (taking judicial notice of information on the websites of two school districts because they were
21
     government entities); Paralyzed Veterans of Am. v. McPherson, No. C 06-4670, 2008 WL
     4183981, *5 (N.D. Cal. Sept. 8, 2008) (“Information on government agency websites has often
22   been treated as properly subject to judicial notice”)).


     ORDER - 4
             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 5 of 13



 1   medical staff at FCI – Terminal Island. (See generally id.) He asked for and received a

 2   rescue inhaler for his asthma. (5/22/20 S. Sims Decl. ¶ 6.)

 3         On April 29, 2020, Mr. Sims wrote in a letter to his wife, Stacey Sims, that he had

 4   received paperwork from the Federal Public Defender’s Office (“FPDO”) to assist him in

 5   applying to the warden of his facility for compassionate release but “was ignored by [his]

 6   unit manager.” (See 5/14/20 S. Sims Decl. ¶ 6; see also Hamoudi Decl. (Dkt. # 49-3) at

 7   1.) Ms. Sims attests that she spoke to Mr. Sims “the following Saturday,” which by the

 8   court’s calculation would be either on May 2, 2020, or May 9, 2020, and Mr. Sims

 9   informed her that his request was denied. (See 5/14/20 S. Sims Decl ¶ 6.) On April 30,

10   2020, the FPDO submitted another request for Mr. Sims’s compassionate release to the

11   warden. (Hamoudi Decl. at 2.) On May 14, 2020, Mr. Sims submitted his present

12   motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1) to this court. (See

13   generally Mot.) The court now considers Mr. Sims motion.

14                                    III.   ANALYSIS

15         A court generally may not correct or modify a prison sentence once it has been

16   imposed, unless permitted by statute or by Federal Rule of Criminal Procedure 35.

17   United States v. Penna, 315 F.3d 509, 511 (9th Cir. 2003); see also Dillon v. United

18   States, 506 U.S. 817, 824-25 (2010) (“‘[A] judgment of conviction that includes [a

19   sentence of imprisonment] constitutes a final judgment’ and may not be modified by a

20   district court except in limited circumstances.”) (quoting 18 U.S.C. § 3582(b)). One such

21   statute is 18 U.S.C. § 3582(c)(1), which governs motions for compassionate release. See

22   //


     ORDER - 5
              Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 6 of 13



 1   United States v. Fuller, No. CR17-0324JLR, 2020 WL 1847751, at * 2 (W.D. Wash. Apr.

 2   13, 2020).

 3          Until recently, only BOP could bring a motion for the compassionate release of a

 4   prisoner, but the First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1) so that federal

 5   prisoners may now seek such release directly from the court. The statute now provides

 6   the court with authority to reduce a sentence upon the motion of an inmate if three

 7   conditions are met: (1) the inmate has either exhausted his or her administrative appeal

 8   rights of BOP’s failure to bring such a motion on the inmate’s behalf or has waited until

 9   30 days have lapsed after the applicable warden has received such a request; (2) the

10   inmate has established “extraordinary and compelling reasons” for the requested sentence

11   reduction; and (3) the reduction is consistent with the United States Sentencing

12   Commission’s policy statement. See 18 U.S.C. § 3582(c)(1)(A)(i); see also Riley v.

13   United States, No. C19-1522JLR, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020).

14   A.     Exhaustion of Administrative Remedies

15          The first condition the court considers is whether Mr. Sims has exhausted his

16   administrative remedies. The statute provides, in relevant part, that the court

17          upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
18          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant’s facility, whichever is earlier,
19          may reduce the term of imprisonment.

20   18 U.S.C. § 3582(c)(1)(A). Mr. Sims “bears the burden of showing that he exhausted his

21   administrative rights with the BOP before filing his compassionate-release motion.”

22   United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3 (W.D. Wash.


     ORDER - 6
              Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 7 of 13



 1   May 7, 2020); see also United States v. Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL

 2   509385, at *1 (C.D. Cal. Jan. 31. 2020) (holding that a defendant bears the burden of

 3   establishing his or her entitlement to sentencing reduction) (citing United States v.

 4   Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)); United States v. Ebbers, No.

 5   S402CR11443VEC, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“The defendant has

 6   the burden to show he is entitled to a sentence reduction.”) (citing United States v. Butler,

 7   970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he or

 8   she has the burden of showing that the circumstances warrant that decrease.”)).

 9          In support of his position that he has fully exhausted his administrative remedies,

10   Mr. Sims asserts that in late April 2020, he submitted a request for compassionate release

11   to the warden of his facility and that his request was denied by at least May 2 or May 9,

12   2020. (See 5/14/20 S. Sims Decl. ¶ 6.) He also submits evidence that the FPDO

13   submitted another request on his behalf to the warden on April 30, 2020. (Hamoudi Decl.

14   at 1-2.) The court credits this evidence but nevertheless concludes that Mr. Sims has

15   failed to exhaust his administrative remedies.

16          First, there is no evidence before the court that the warden ruled on the FPDO’s

17   April 30, 2020, request. (See generally Dkt.) Yet, Mr. Sims did not wait for the required

18   30 days to lapse before filing his May 14, 2020, motion with the court. See 18 U.S.C.

19   § 3582(c)(1)(A). Thus, the April 30, 2020, FPDO request does not fulfill the exhaustion

20   requirements of the statute.

21          Second, although it is possible that Mr. Sims submitted his own request 30 days

22   prior to filing his motion, there is no evidence before the court to confirm that he filed his


     ORDER - 7
              Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 8 of 13



 1   request that early. (See 5/14/20 S. Sims Decl. ¶ 6 (indicating that Mr. Sims submitted a

 2   request sometime in April 2020).) Ultimately, however, the date of Mr. Sims’s

 3   application to the warden does not matter because his request was denied “the following

 4   Saturday,” which appears to be either May 2 or May 9, 2020. (See id.) After an inmate’s

 5   request is denied by the warden, “[t]he inmate may appeal the denial.” See 28 C.F.R.

 6   § 571.63. Mr. Sims submits no evidence that he ever appealed the warden’s decision.

 7   (See generally Dkt.)

 8          Section 3582(c)(1)(A) is clear that a defendant may only file a motion for

 9   compassionate release after (1) fully exhausting his “administrative rights to appeal a

10   failure of the [BOP] to bring a motion on the defendant’s behalf” or (2) a “lapse of 30

11   days” from the warden’s receipt of the defendant’s request. 18 U.S.C. § 3582(c)(1)(A).

12   The statute does not allow a defendant to short-circuit the BOP’s administrative

13   procedures simply by waiting 30 days after filing the request if the warden timely acted

14   on the request. United States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at

15   *2 (D. Idaho Jan. 8, 2020), reconsideration denied, No. 2:16-CR-00269-BLW, 2020 WL

16   2202437 (D. Idaho May 6, 2020). “In this context ‘lapse’ clearly means that the warden

17   must fail to act on the defendant’s request for a period of 30 days.” Id. (citing Lapse,

18   Black’s Law Dictionary (11th ed. 2019)). The 30-day period gives the warden time to

19   respond to the inmate’s request but prohibits the warden from sitting on the request

20   beyond 30 days. Thus, the court concludes that neither Mr. Sims’s request to the warden

21   for compassionate release nor the FPDO’s request fulfills the exhaustion requirements of

22   18 U.S.C. § 3582(c)(1)(A).


     ORDER - 8
                Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 9 of 13



 1          This court and other district courts in the Ninth Circuit that have considered this

 2   issue have nearly unanimously concluded that failure to exhaust administrative remedies

 3   is fatal to a compassionate release motion even in light of the urgency created by

 4   COVID-19. See United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at

 5   *4 (W.D. Wash. May 7, 2020) (citing United States v. Fuller, No. CR17-0324JLR, 2020

 6   WL 1847751, at *2 (W.D. Wash. Apr. 13, 2020) (citing numerous cases)). Accordingly,

 7   the court DENIES Mr. Sims’s motion for failure to exhaust his administrative remedies.

 8   B.     The United States Sentencing Commission’s Policy Statement

 9          In addition, however, even if Mr. Sims did exhaust his administrative remedies,

10   Mr. Sims motion is deficient for a second reason. As noted above, before granting

11   compassionate release, the court must find that the defendant’s release is consistent with

12   the United States Sentencing Commission’s policy statement. See 18 U.S.C.

13   § 3582(c)(1)(A)(i); see also Riley, 2020 WL 1819838, at *5. The Sentencing

14   Commission’s policy statement is found in the United States Sentencing Guidelines

15   (“USSG”) § 1B1.13. 3 The policy statement provides in relevant part:

16          [T]he court may reduce a term of imprisonment (and may impose a term of
            supervised release with or without conditions that does not exceed the
17          unserved portion of the original term of imprisonment) if, after considering
            the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
18          applicable, the court determines that—

19

20          3
              The Sentencing Commission is statutorily required to create the referenced policy
     statement. See 28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be
21
     considered extraordinary and compelling reasons for sentence reduction, including the criteria to
     be applied and a list of specific examples. Rehabilitation of the defendant alone shall not be
22   considered an extraordinary and compelling reason.”).


     ORDER - 9
                Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 10 of 13



 1          (1)(A) Extraordinary and compelling reasons warrant the reduction; or (B)
            The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
 2          in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
            offense or offenses for which the defendant is imprisoned;
 3
            (2) The defendant is not a danger to the safety of any other person or to the
 4          community, as provided in 18 U.S.C. § 3142(g); and

 5          (3) The reduction is consistent with this policy statement.

 6   USSG § 1B1.13. Even if Mr. Sims could demonstrate that his positive test for

 7   COVID-19, in combination with his underlying asthma, constitutes “[e]xtraordinary and

 8   compelling reasons” warranting his release under subsection (1)(A) 4 and that his release

 9   would be consistent with the policy statement under subsection (3), he fails to

10   demonstrate that he “is not a danger to the safety of any other person or to the

11   community” under subsection (2) of USSG § 1B1.13. See United States v. Gotti, --- F

12   Supp. 3d ----, 2020 WL 497987, at *6 (Jan. 15, 2020) (concluding that even if a federal

13   prisoner had met his burden of showing eligibility for compassionate release due to his

14   compromised medical condition, the court is not required to release him if he continues to

15   be a danger to community).

16          In making a determination concerning whether the prisoner continues to be a

17   danger to the safety of any other person or to the community, subsection (2) of USSG

18   § 1B1.13 points the court to the factors listed in 18 U.S.C. § 3142(g). See USSG

19   § 1B1.13. Under section 3142(g), relevant factors that the court should consider here

20   include: the nature and circumstances of the crime charged, including whether the

21
            4
              Mr. Sims does not qualify for release under subsection (1)(B) because he is not at least
22   70 years old and he has not served at least 30 years in prison.


     ORDER - 10
             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 11 of 13



 1   offense involves a minor victim, the defendant’s history and characteristics, including his

 2   character, his physical and mental condition, his family and community ties, his past

 3   conduct, and his criminal history. See 18 U.S.C. § 3142(g). As discussed below, a

 4   review of these factors precludes the court from finding that Mr. Sims is not a danger to

 5   the safety of others and the community.

 6          Mr. Sims makes the bold claim that he represents no danger to the community.

 7   (Mot. at 14 (“Mr. Sims does not pose a danger to the community if released

 8   immediately.”).) The court cannot agree. At the time of his arrest, Mr. Sims was not just

 9   engaged in possessing pornography, he was sharing that pornography with someone he

10   believed to be an underaged teenager, and he was discussing traveling to her location to

11   engage in sexual activity with her. In other words, he was headed toward escalating,

12   predatory behavior. Such behavior is, without doubt, a danger to the community. See,

13   e.g., United States v. Smith, No. 3:16-CR-48 (MPS), 2020 WL 1903160, at *4 (D. Conn.

14   Apr. 17, 2020) (denying motion for compassionate release, despite a heart condition that

15   placed the prisoner at a greater risk of a COVID-19 infection, due to the prisoner’s

16   continued danger to the community based in part on his prior offense which included

17   grooming a minor on the internet, sending her pornography, and traveling 2,000 miles to

18   sexually assault her). In addition, although Mr. Sims apparently did not act upon his

19   fantasies prior to his arrest, he bragged repeatedly about sexually abusing a specific

20   minor relative. The court cannot conclude that Mr. Sims release would not pose a danger

21   to this minor individual. See, e.g., United States v. Miezin, No. 1:13CR15, 2020 WL

22   1985042, at *4 (N.D. Ohio Apr. 27, 2020) (denying motion for compassionate release,


     ORDER - 11
             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 12 of 13



 1   despite hypertension and border-line diabetes that placed the prisoner at greater risk of a

 2   COVID-19 infection, due to the prisoner’s continued danger to the community based in

 3   part on the nature of his prior offense which included sharing pornography and bragging

 4   about sexual conduct with an underaged boy even though the contact never actually

 5   occurred).

 6          Further, Mr. Sims requested relief—home confinement—would not lessen his

 7   danger to the community. Mr. Sims’s crime does not require anything more than access

 8   to the internet. In her proposed “release plan,” Ms. Sims discusses plans for managing

 9   Mr. Sims’s COVID-19 and the risk of transmission to others, as well as plans for his

10   future employment. (See 5/14/20 S. Sims Decl ¶¶ 7-11.) However, she fails to discuss

11   how she will monitor and limit Mr. Sims’s access to the internet. (See generally id.) In

12   today’s society with smartphones, tablets, laptops, smart TVs, and countless other

13   devices, it would not be possible to place Mr. Sims in home confinement and eliminate

14   his ability to engage in his prior criminal conduct. Further, the pandemic and the CDC’s

15   recommended guidelines would only serve to make it more difficult to monitor Mr.

16   Sims’s behavior. Because Ms. Sims could engage in his prior criminal conduct at any

17   time from his place of home confinement, effectively monitoring him would require

18   repeated visits to his home. Such visits would enhance the risk of the spread of

19   COVID-19 to the individuals charged with monitoring his compliance. Based upon the

20   foregoing analysis, the court finds that Mr. Sims would be a danger to the community if

21   he were released. Accordingly, he cannot satisfy the requirements for compassionate

22   release, and the court DENIES his motion on this independent ground as well.


     ORDER - 12
             Case 2:18-cr-00262-JLR Document 60 Filed 06/01/20 Page 13 of 13



 1                                 IV.    CONCLUSION

 2         For the reasons set forth above, the court DENIES Ms. Sims’s motion for

 3   compassionate release (Dkt. # 49).

 4         Dated this 1st day of June, 2020.

 5

 6                                                 A
                                                   JAMES L. ROBART
 7
                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 13
